Exhibit 23.1 [Turner Stone & Company Logo] Independent Registered Public Accounting Firm’s Consent The Board of Directors and Stockholders Foreclosurecat.com Holdings, Inc. Dallas, Texas We consent to the use and inclusion in this Form S-1 Registration Statement and the Prospectus, which is part of this Registration Statement, of our report dated March 31, 2011 on our audit of the balance sheets of Foreclosure Solutions, Inc. as of December 31, 2011, and the related statements of operations, stockholders’ equity and cash flows since inception on December 9, 2010 through December 31, 2011. We also consent to the reference of our Firm under the caption “Experts” in the Registration Statement and Prospectus. Turner Stone & Company, LLP /s/Turner Stone & Company, LLP Turner Stone & Company, LLP 12700 Park Central Drive, Suite 1400 Dallas, Texas 75251 March 31, 2011
